PER CURIAM.
The present appeal is from an order in reorganization proceeding's under Chapter X of the Bankruptcy Act, 11 U.S.C.A. § 501 et seq., denying a motion by appellant to dissolve an injunction enjoining appellant from exercising a power of sale under its first mortgage on property owned by the debtor, Carlton Hotel, Inc. The injunction was originally upheld by this court in John Hancock Mut. Life Ins. Co. v. Casey, 1 Cir., 1943, 134 F.2d 162, certiorari denied 319 U.S. 757, 63 S.Ct. 1176, 87 L.Ed. 1709. In John Hancock Mut. Life Ins. Co. v. Casey, 1 Cir., 1943, 139 F.2d 207, we affirmed an order of the district court denying an earlier motion by appellant to dissolve the injunction.
In John Hancock Mut. Life Ins. Co. v. Casey, 1 Cir., 1944, 141 F.2d 104, we directed that the reorganization proceeding under Chapter X be terminated, leaving open for consideration by the district court whether to adjudge the debtor a bankrupt or whether to entertain a motion by the debtor to amend its petition so as to transmute the proceeding into one under Chapter XI, 11 U.S.C.A. § 701 et seq. This matter is now under advisement in the court below. Meanwhile, and pending determination as to which alternative course should be taken, the district court committed no abuse of discretion, in the circumstances disclosed, in refusing to vacate the injunction.
The order of the District Court dated January 15, 1945, is affirmed, with costs to the appellee.